PAGE, Justice
(dissenting).
Minnesota Statutes § 609.344, subd. l(Z)(i) (2012), provides that a member of the clergy who engages in sexual penetration with another person is guilty of criminal sexual conduct if the penetration occurred during a meeting in which that person sought or received religious or spiritual advice, aid, or comfort. Id. The court concludes that the statute is constitutional both facially and as it applies to Wenthe. Because I conclude that Minn.Stat. § 609.844, subd. 1(( )(i), is unconstitutional on its face and as applied to Wenthe, I respectfully dissent. See State v. Bussmann, 741 N.W.2d 79, 95 (Minn.2007) (joining in parts II.A and III of opinion of Hanson, J.).